DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 17/116,546 is responsive to communications filed on 06/23/2022, in response to the Non-Final Rejection of 03/25/2022. Claims 1, 4-6, 8-10, 12 and 13 have been amended. Currently, claims 1-14 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 06/23/2022, the claim objections with respect to claims 1, 6, 10, and 13 have been withdrawn in view of the amendment and remarks. 
4.	Applicant's remarks see pages 7-11, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0105644A1) (hereinafter Smith) in view of Wang et al., (US 2017/0085800 A1) (hereinafter Wang).
	Regarding claim 1, Smith discloses a monitoring device, comprising: 
	an image capturing module (e.g. see Fig. 1, 2A, 2I; paragraphs 0091-0093: camera unit 101 and sensor 203); 
	a photosensitive element (e.g. see Fig. 2I: 205), for obtaining a lighting parameter of a monitored environment (e.g. see Fig. 2I, 2L, paragraphs 0091, 0098, 0108: ambient light sensor 205); 
	a first processing module (e.g. see Fig. 2I, 2J: 210), electrically connected to the photosensitive element (e.g. see Fig. 2I, paragraphs 0092, 0098, 0108: processing unit 210, which includes processor 213 and memory 204, connected to camera and light sensor; also see paragraphs 0093, 0094), for receiving the lighting parameter from the photosensitive element and storing the lighting parameter (e.g. see Fig. 2I, paragraphs 0091, 0098: memory 204 for storing video data including lighting parameter and light exposure setting. If ambient light sensor 205 indicates a low light level, LEDs 206 are activated during recording and or camera sensor 203 settings are adjusted; also see Fig. 3G-3H, paragraphs 0114, 0115: ambient light sensor 317 and ambient light module 326); and 	
	a second processing module (e.g. see Fig. 2I, 2J: 210), electrically connected to the image capturing module and the first processing module (e.g. see paragraphs 0091, 0098, 0108: processing unit 210, which includes processor 213 and memory 204, connected to light sensor 205; also see paragraphs 0092-0094), the second processing module having a sleep mode (e.g. see Figs. 2K, 2M, paragraphs 0095, 0096, 108: sleep mode; paragraphs 0114, 0116, 0247) and comprising: 
	Smith further disclose an exposure function control unit such as Light exposure settings of camera sensor 203 that are adjustable to enable high and low light video recording (see Fig. 2I, 2K, paragraphs 0091, 0095, 0096), but fails to disclose wherein the first processing module receives the latest lighting parameter to replace the stored light parameters to continuously updated the lighting parameter; an automatic exposure controller, wherein when the second processing module is awakened and converted to a recording mode, automatic exposure controller receives the updated lighting parameter from the first processing module and calculates an exposure parameter according to the updated lighting parameter to control the image capturing module.
	However, Wang discloses wherein the first processing module receives the latest lighting parameter to replace the stored light parameters to continuously updated the lighting parameter (e.g. see Figs. 2-4, paragraphs 0029, 0030: brightness information of the current scene is obtained using the started light sensor; Fig. 5, paragraphs 0096, 0128, 0142: the parameter updating unit 51 starts a light sensor to obtain brightness information of current scene using the started light sensor); 
	an automatic exposure controller (e.g. see Fig. 5), wherein when the second processing module is awakened and converted to a recording mode (e.g. see paragraphs 0024, 0071, 0089: operating in a photographing mode; paragraphs 0091, 0093: after the terminal is power on (awakened), obtain and update in real time automatic exposure parameters of the current scene), automatic exposure controller receives the updated lighting parameter from the first processing module and calculates an exposure parameter according to the updated lighting parameter to control the image capturing module (e.g. see paragraphs 0029, 0030, 0103:  brightness information of the current scene is obtained using the started light sensor, and the automatic exposure parameters of the current scene is updated using the obtained brightness information; Fig. 5, paragraphs 0093, 0096, 0097).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Smith to add the teachings of Wang as above, in order to provide a field of image processing and particularly to an apparatus and method for previewing an image, and a terminal (see paragraph 0002: Park).
	Regarding claim 2, Smith and Wang disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Smith discloses further comprising: 
	an awakening module (e.g. see Fig. 2I: 212, 204), electrically connected to the second processing module, the awakening module transmitting a work signal to the second processing module so that the second processing module is converted to the recording mode and the image capturing module captures an image of the monitored environment (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212 periodically wakes from low power of sleep mode; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see paragraphs 0015, 0091, 0121: motion sensor or detector 204).
	Regarding claim 3, Smith and Wang disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Smith discloses wherein the awakening module comprises a wireless communication module or a motion sensor (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see Fig. 2I, paragraphs 0015, 0091, 0121: motion sensor or detector 204).
	Regarding claim 4, Smith and Wang disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Smith discloses wherein the second processing module in the sleep mode is awakened at regular intervals (e.g. see Fig. 2I, 2K, paragraphs 0093, 0096, 0097: timer 211; Fig. 2M, paragraphs 0105-0107) so that the automatic exposure controller can calculate and update the exposure parameter according to the lighting parameter (e.g. see Fig. 2I, 2K, paragraphs 0091, 0095, 0096: Light exposure settings of camera sensor 203 are adjustable to enable high and low light video recording; Fig. 10J, paragraph 0216: adjusting various camera unit 101 parameters (e.g., light exposure); also see paragraphs 0098, 0108: adjusting low and high light level).
	Regarding claim 5, Smith and Wang disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Smith discloses wherein when the second processing module is awakened (e.g. see Figs. 2I, 2K, paragraphs 0093, 0095, 0096: wireless transceiver 212 periodically wakes from low power of sleep mode; Figs. 2L, 2M, paragraphs 0098, 0106, 0108; also see paragraphs 0015, 0091, 0121: motion sensor or detector 204) and converted to a recording mode, the automatic exposure controller controls the image capturing module according to the updated exposure parameter (e.g. see Fig. 2I, 2K, paragraphs 0091, 0095, 0096: Light exposure settings of camera sensor 203 are adjustable to enable high and low light video recording; Fig. 10J, paragraph 0216: adjusting various camera unit 101 parameters (e.g., light exposure); also see paragraphs 0098, 0108: adjusting low and high light level).
	Regarding claim 6, this claim is a method claim of a device version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 7, it contains the limitations of claims 2 and 6, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 8, it contains the limitations of claims 3 and 6, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 9, it contains the limitations of claims 4 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 10, it contains the limitations of claims 1 and 4-5, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 11, it contains the limitations of claims 2 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 3 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, this claim is a method claim of a device version as applied to claim 10 above, wherein the method performs the same limitations cited in claim 10, the rejections of which are incorporated herein.
	Regarding claim 14, it contains the limitations of claims 2 and 13, and is analyzed as previously discussed with respect to those claims.

Conclusion
9.	Applicant’s amendment necessitated the new ground (s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486